

116 HR 3612 IH: To repeal a section of the FAST Act, and for other purposes.
U.S. House of Representatives
2019-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3612IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Mr. Allred introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo repeal a section of the FAST Act, and for other purposes.
	
 1.RepealSection 1438 of the FAST Act (Public Law 114–94; 129 Stat. 1432), and the item relating to that section in section 1(b) of that Act, are repealed.
		